LEHMAN, J.
The plaintiff is suing for work, labor, and services which, he alleges, the defendant induced, requested, and invited the plaintiff to perform, upon the representation and inducement that the contract for the carpenter work on certain houses should be awarded to plaintiff, and that defendant thereafter refused to award the contract to plaintiff, and has refused to pay the plaintiff for the said services.
The plaintiff at the trial showed that the services had been rendered at the request of the defendant; but he failed to show that they were rendered under circumstances from which a promise to pay could be implied. The services consisted of making a list of everything which he would need for the trim and going every day to the office of defendant. There is absolutely' no evidence that these services could be of value to the defendant, if it'awarded the contract to any other person. The plaintiff has testified that he could not have charged for these services if the contract had been awarded to him, and he does not claim that there was any absolute promise to ward the contract to him until near the end of the time on which he claims for services; nor has he shown any facts from which bad faith could be inferred in the failure to award the contract to him. It may be that plaintiff has a right of action upon the agreement to award the contract to him; but he has certainly no right to recover for services which he performed preliminary to such contract, and which were not to be paid for in the contemplation of either party.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.
GILDERSLEEVE, P. J., and SEABURY, J., concur in the result.